Citation Nr: 1711929	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  07-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for residuals of a wound to the back of the head.

2.  Entitlement to service connection for residuals of a wound to the back of the head.

3.  Entitlement to service connection for a lumbosacral spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for pes planus of the right foot.

9.  Entitlement to an initial rating in excess of 40 percent for right ulnar neuropathy.

10.  Entitlement to a compensable rating for a right elbow scar.

11.  Entitlement to an effective date earlier than April 11, 2012, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1967.  He served in the Republic of Vietnam from December 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2005, September 2006, July 2007, and October 2013 by the San Juan, Puerto Rico, and Phoenix, Arizona, Regional Offices (RO) of the Department of Veterans Affairs (VA).  The Board notes that the issues of whether new and material evidence was received on the head wound claim, entitlement to service connection for a low back disorder and a right upper extremity neurological disorder, and entitlement to an increased rating for a right elbow scar were remanded for additional development in November 2011.  

The Board also notes that a May 2016 rating decision granted service connection for right ulnar neuropathy and assigned a 40 percent rating from July 27, 2005.  The issue previously developed on appeal as to this matter is found to have been fully resolved.  In correspondence received in August 2016 the Veteran expressed disagreement with the assigned rating.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the increased rating issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

Although the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim, in this case the specific issues of entitlement to service connection for depression and hysterical neurosis were previously adjudicated and the determinations are final.  The Board finds that the Veteran's PTSD claim represents a new and distinct matter for adjudication.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Similarly, the Board finds the cervical spine disorder issue on appeal is distinct from the cervical myelopathy issue for which service connection was finally denied in a September 1980 rating decision.

In correspondence, including dated in February 2016, June 2016, and February 2017, the Veteran's attorney requested copies of the reports of VA examinations on November 28, 2015, and February 4, 2016, as well as copies of any engagement letter to the examiner or exam inquiry and copies of the respective examiner's curriculum vitae.  Although VA correspondence dated in July 2016 noted a copy of the November 2015 examination report and copies of the file from May 2015 to the present, presumably including the February 2016 examination report, were provided to the attorney, the curriculum vitae request was not addressed.  The attorney was notified of his right to appeal, but no response was provided.  However, as the appellate issues associated with these requests (spine disorders) must be remanded to the Agency of Original Jurisdiction (AOJ) and involve information not currently of record but possibly available to the AOJ, they are addressed in the remand for appropriate action.  See also Nohr v. McDonald, 27 Vet. App. 124 (2014).

The issues of entitlement to service connection for residuals of a wound to the back of the head, a lumbosacral spine disorder, a cervical spine disorder, and PTSD and entitlement to increased ratings for a right elbow scar and right ulnar neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  An unappealed June 1996 rating decision denied service connection for residuals of a wound to the back of the head.

2.  Evidence added to the record since the June 1996 rating decision raises a reasonable possibility of substantiating the previously denied claim.

3.  Sleep apnea was not manifest during active service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

4.  A bilateral hearing loss for VA compensation purposes was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

5.  The evidence demonstrates that the Veteran's original tinnitus claim was filed on April 11, 2012, and that service connection with an assigned 10 percent rating has been established effective from that date.

6.  The evidence does not establish that pes planus of the right foot was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault due to VA treatment nor that any additional disability was caused by an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  New and material evidence was received, and the claim for entitlement to service connection for residuals of a wound to the back of the head is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 for pes planus of the right foot are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

5.  The criteria for an effective date prior to April 11, 2012, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in July 2006, February 2007, July 2009, and April 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

The Veteran has not been provided a VA examination to address his service connection claim for sleep apnea.  In that regard, he was requested to provide evidence in support of his claim (i.e., how he believed the disorder was related to service), but that no such information was provided.  There is no indication that a sleep apnea disability may be reasonably attributed to any specific event, injury, or disease during active service.  Therefore, an examination as to this matter is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).

VA medical opinions obtained in this case as to the hearing loss and § 1151 issues on appeal are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.


New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A June 1996 rating decision denied service connection for residuals of a wound to the back of the head.  As the Veteran did not appeal nor was new and material evidence received within a year of that decision, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).  

The evidence added to the record since the June 1996 rating decision includes new information from the Veteran concerning his claim.  In statements provided in support of his claim the Veteran asserted that he had a head injury during active service.  A June 2013 private medical statement found that based upon the evidence provided by the Veteran it was at least as probable as not that a high-impact collision forceful enough to cause his right elbow injury could also have resulted in a blunt trauma to the head.  VA treatment records include an October 2016 report from a neurologist noting that the origin of a central nervous system injury "was likely service connected as previously documented."  

This evidence was not previously considered and it raises a reasonable possibility of substantiating the claim.  The previously denied claim as to this matter is reopened.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has a bilateral hearing loss as a result of noise exposure during active service.  He also contends that service connection is warranted for sleep apnea is warranted, but has offered no basis for that claim.  

Service treatment records are negative for complaint, treatment, or diagnosis for sleep apnea or hearing loss.  In his December 1967 report of medical history the Veteran denied having had hearing loss or frequent trouble sleeping.  His separation examination in December 1967 included audiometric findings as follows:  in the right ear: 0 (500 Hz.), 0 (1000 Hz.), 0 (2000 Hz.), 0 (3000 Hz.), and 0 (4000 Hz.); and in his left ear:  0 (500 Hz.), 0 (1000 Hz.), 0 (2000 Hz.), 0 (3000 Hz.), and 0 (4000 Hz.).  

The Veteran had an in-service audiological evaluation during service in December 1967, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz	250	500	1000	2000	3000	4000	6000	8000
add	15	15	10	10	10	5	10	10 

Post-service treatment records include diagnoses of sleep apnea without opinion as to etiology.

On VA authorized audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:  in the right ear: 20 (500 Hz.), 20 (1000 Hz.), 25 (2000 Hz.), 35 (3000 Hz.), and 30 (4000 Hz.); and in his left ear:  15 (500 Hz.), 15 (1000 Hz.), 40 (2000 Hz.), 40 (3000 Hz.), and 25 (4000 Hz.).  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The diagnoses included sensorineural hearing loss in the right and left ears.  The examiner summarized the evidence of record noting that service treatment records indicated the Veteran's hearing was within normal limits at the time of separation and finding that it was not likely his hearing loss was a result of military noise exposure.

Based upon the available record, the Board finds that sleep apnea and a bilateral hearing loss for VA compensation purposes were not manifest during active service and that the evidence fails to establish that they are etiologically related to service.  Whether using ASA or ISO-ANSI standards, the veteran did not have a hearing loss for A purposes, or according to Hensley during service.  He does not currently have a right ear hearing loss for A purposes.  A hearing loss disability is also not shown to have been manifest within the first post service year.  The opinion of the May 2012 VA audiology examiner is found to be persuasive as to the hearing loss issue and to be based upon adequate rationale.  The examiner is shown to have reviewed of the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

As to the claim for service connection for sleep apnea, the Veteran has submitted no evidence documenting the presence of the disorder which is related to his military service.  As discussed earlier, under these circumstances, VA has no duty to provide a VA examination.  As a result, a basis for a grant of service connection for sleep apnea has not been provided.

Full consideration has been given to the Veteran's assertions that he has sleep apnea and bilateral hearing loss related to service.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case, the presence and etiology of sleep apnea and hearing loss disabilities, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3. 385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing or sleep apnea disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Similarly, sleep apnea diagnoses are generally based upon sleep studies and/or medical expert opinions as to observed symptom manifestation.  The lay evidence does not constitute competent medical evidence and lacks probative value. 

In conclusion, the Board finds that service connection for sleep apnea and bilateral hearing loss is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.

1151 Claim

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if that additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  

To obtain compensation, a claimant must show:  (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the veteran's informed consent.  38 U.S.C.A. § 1151(a) (West 2014); 38 C.F.R. § 3.361(c)(1), (d)(1) (2016).  

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

The Veteran contends that he developed pes planus of the right foot as a result of right hammertoe surgery in August 2011.  In his April 2012 claim he reported that his right foot became flat after surgery at the VA hospital in San Juan.

VA medical records dated in July 2011 include the Veteran's consent for treatment including flexor tenotomy and capsulotomy of toe interphalangeal fusion (claw toe).  Records show he underwent a right foot second toe correction on August 12, 2011.  It was noted there were no complications.  

An October 2013 VA examination report included the examiner's opinion that after reviewing the evidence of record, including podiatry clinic notes and foot radiographs dated in March 2013, the Veteran's right hammertoe surgery on August 12, 2011, did not result in his foot becoming flat.  It was noted that treatment records dated in March 2013 documented right second metatarsalgia without plantar callous and radiographic findings suggestive of second proximal interphalangeal joint arthroplasty changes with evidence of bony changes to the second metatarsal head.  The examiner found that hammertoe surgery regardless of the toe involved did not result in pes planus.  Pes planus was noted to be a function of the subtalar joint.  Citation to applicable medical literature was provided.

Based on the foregoing, the Board finds that pes planus of the right foot was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault due to VA treatment nor was any additional disability caused by an event that was not reasonably foreseeable.  The October 2013 VA medical opinion provided in this case is found to be persuasive.  The examiner is shown to have reviewed the evidence of record and the evidence as to the Veteran's history was adequately considered.  There is no competent medical opinion to the contrary.

Consideration has been given to the Veteran's personal assertion as to causation, but the Board finds his lay opinion is outweighed by the medical opinion of record.  In conclusion, compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 is not warranted.  The preponderance of the evidence is against the claim.

Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation for an original claim shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA records show that the Veteran's original service connection claim for tinnitus was received on April 11, 2012.  The October 2013 rating decision, among other action, established service connection for tinnitus and assigned a 10 percent rating effective from April 11, 2012.  The Veteran contends that an effective date earlier than April 11, 2012, for the award of service connection for tinnitus is warranted.  He has provided no additional information in support of this claim.

Based upon the evidence of record, the Veteran's original tinnitus claim was filed on April 11, 2012.  Service connection has been established effective from that date.  There is no evidence of any earlier claim and the appeal must be denied.  


ORDER

The application to reopen a service connection claim for residuals of a wound to the back of the head is granted.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for pes planus of the right foot is denied.

Entitlement to an effective date earlier than April 11, 2012, for the award of service connection for tinnitus is denied.


REMAND

As to the remaining issues on appeal involving entitlement to service connection for residuals of a wound to the back of the head, a lumbosacral spine disorder, a cervical spine disorder, and PTSD and entitlement to increased ratings for a right elbow scar and right ulnar neuropathy, further development is required for adequate determinations.  As noted above, the Veteran's claim for residuals of a wound to the back of the head has been reopened.  In light of the inconsistent medical opinions as to extent of injuries involved in a March 1967 accident during service in Vietnam, an additional VA medical opinion is required.  The June 2013 private medical statement and the October 2016 VA treatment report must be addressed.  The Board finds that based upon the available evidence it may be reasonably assumed that the Veteran sustained physical trauma, including to some extent to the head, in a March 1967 accident.  

The Board also notes that in correspondence dated in April 2012 the Veteran asserted, in essence, that he had PTSD as a result of mortar attacks on his base camp in Vietnam.  His statements in support of his claim may be construed as indicating he was exposed to mortar attacks during the period from March 1967 to May 1967, including on the date he sustained injuries to the right upper extremity in March 1967.  Although the RO found insufficient information had been provided to warrant further VA assistance, the Board finds the available record includes sufficient information as to the Veteran's service during this time period to warrant additional VA action.

As to the lumbosacral and cervical spine disorder claims, the Board notes that the June 2013 private medical statement also noted that medical literature indicated that previous trauma was a mechanical factor that may predispose a person to degenerative changes in the spine.  It was the physician's opinion that the Veteran's current degenerative condition of the spine was as likely as not due to the blunt traumatic truck collision he experienced during service in Vietnam.  This evidence was not addressed by the December 2015 VA examiner, and the Board finds that based upon the available evidence it may be reasonably assumed that the Veteran sustained physical trauma, including to some extent to the spine, in a March 1967 accident.  

The Board further finds that the available record includes inconsistent medical evidence as to the manifest impairment associated with the Veteran's residual right elbow scar.  The medical evidence includes inconsistent findings as to whether the scar is painful or tender.  The Board notes, additionally, that the Veteran's disagreement with the assigned rating for his service-connected right ulnar neuropathy must be addressed by a statement of the case.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds VA medical examinations and/or medical opinions are required for adequate determinations.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to an initial rating in excess of 40 percent for right ulnar neuropathy.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Appropriate action must be taken to respond to the requests from the Veteran's attorney for copies of the curriculum vitae of the respective VA examiners involved in the examinations of November 28, 2015, and February 4, 2016, as well as copies of any engagement letters to the examiners or exam inquiries not previously provided in the July 2016 VA Privacy Act response.  

3.  Appropriate action must be taken to assist the Veteran in verifying the stressor event involving the mortar attacks on his base in Vietnam during the period from March 1967 to May 1967.

4.  Obtain all pertinent VA medical records not yet associated with the appellate record.

5.  Upon completion of directives #2 and #4, schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present residuals of a wound to the back of the head that:  

a. had its onset in service, or
b. is etiologically related to his active service, including as a result of any credible evidence of trauma to the head in a March 1967 accident.

The examiner must acknowledge review of the pertinent evidence of record, including service and post-service treatment reports and the June 2013 private medical statement.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

6.  Upon completion of directives #2 and #4, schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present neck or low back disorder that:  

a. had its onset in service, or
b. is etiologically related to his active service, including as a result of any credible evidence of trauma to the neck or low back in a March 1967 accident.

The examiner must acknowledge review of the pertinent evidence of record, including service and post-service treatment reports and the June 2013 private medical statement.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

7.  Upon completion of directives #2 through #4, schedule the Veteran for an examination to determine the nature and etiology of his claimed PTSD.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide the following opinion:

a. If PTSD is diagnosed, in accordance with the applicable diagnostic criteria, identify the stressor or stressors that led to such diagnosis.  
b. For any diagnosed psychiatric disability other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset during active service or is related to any in-service disease, event, or injury.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

8.  Upon completion of directives #2 and #4, schedule the Veteran for a VA examination to assess the nature and severity of his service-connected right elbow scar.  The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other medical opinions.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

9.  Thereafter, the AOJ should readjudicate the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


